In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated April 12, 2006, which, upon a fact-finding order of the same court dated March 6, 2006, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated March 6, 2006.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792 [1987]; cf. People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish, beyond a reasonable doubt (see Family Ct Act § 342.2 [2]), that the appellant participated as an accomplice in acts which, if committed by an adult, would have constituted the crimes of grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree (see Matter of Wade E, 49 NY2d 730 [1980]; Matter of Aida S., 189 AD2d 818 [1993]). Furthermore, upon the exercise of our factual review power (cf. CPL 470.15 [5]), we are satisfied that the Family Court’s fact-finding determination was not against the weight of the evidence (see Matter of Christian M., 37 AD3d 834 [2007]; cf. People v Romero, 7 NY3d 633 [2006]). Mastro, J.E, Covello, McCarthy and Dickerson, JJ., concur.